Citation Nr: 0722320	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-18 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating higher than 20 percent for cervical 
spine degenerative disc disease


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. W. 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1954 to January 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2006, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.  

In April 2007, the veteran appeared at a hearing before the 
undersigned.  


FINDINGS OF FACT

1. Cervical spine degenerative disc disease is manifested by 
pain and limitation motion without forward flexion of the 
cervical spine to 15 degrees or less, or incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least 4 weeks but not more than 6 weeks  
during the past 12 months. 

2. Cervical spine degenerative disc disease is manifested by 
a mild neurological deficit that is wholly sensory.  

CONCLUSIONS OF LAW

1. The criteria for a rating higher than 20 percent for 
cervical spine degenerative disc disease based on orthopedic 
manifestations or incapacitating episodes have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).

2. The criteria for a separate 10 percent rating for mild 
incomplete paralysis of the median nerve due to cervical 
spine degenerative disc disease have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (2006).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented in part at 38 C.F.R. § 3.159 
(2006), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) (West 2002), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in February 2006 and in February 2007.  The 
veteran was notified of the evidence needed to substantiate 
the claim for increase and that VA would obtain VA records 
and records of other Federal agencies and that he could 
submit private medical records or authorizes VA to obtain 
private medical records on his behalf.  He was asked to 
submit any evidence that would include that in his 
possession.  The notice included the degree of disability 
assignable and the general provision for the effective date 
of the claim, that is, the date of receipt of the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v.  Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim). 

To the extent that the VCAA notice about the degree of 
disability assignable and the general provision for the 
effective date of the claim was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication. At this stage of the appeal, when the veteran 
already has notice of the rating criteria, there is no 
reasonable possibility that further notice of the exact same 
information would aid in substantiating the claim, and any 
deficiency as to VCAA compliance regarding the degree of 
disability has not prejudiced the veteran's appeal.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim).  

As the timing error did not affect the essential fairness of 
the adjudication of the claim, the presumption of prejudicial 
error as to the timing error in the VCAA notice is rebutted.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

To the extent that the VCAA notice about the provision of an 
effective date was also late, as the Board is partially 
granting the claim, the effective date is yet to be 
determined by the RO in implementing the Board's decision and 
the assignment of the effective date by the RO may be 
appealed by the veteran.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records, 
private medical records, and has afforded the veteran a VA 
examination.  As the veteran has not identified any 
additional evidence pertinent to the claim and as there are 
no additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claim are required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Rating Criteria 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which are 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Degenerative disc disease is rated under either the General 
Rating Formula for Diseases and Injuries of the Spine or the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher rating.  Under the General Rating Formula for Diseases 
and Injuries of the Spine, a separate rating may be assigned 
for neurological abnormality under the appropriate 
neurological diagnostic code. 

Functional impairment due to pain or painful motion is a 
factor in evaluating the severity of a musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Factual Background 

VA records, dated in February 2005, show that the veteran was 
treated for left fourth and fifth finger numbness.  In May 
2005, an electromyography (EMG) showed cervical radiculopathy 
at C8-T1 on the left and bilateral distal median neuropathy.  
In October 2005, a magnetic resonance imaging revealed 
spondylosis throughout the cervical spine. 



On VA examination in February 2006, the veteran complained of 
increasing cervical spine pain that was no longer relieved by 
pain medication.  The veteran stated that he periodically 
wore a soft collar because of the cervical spine disability 
and that the disability prevented him from turning his head 
without pain.  He complained of radiating pain into the right 
should and arm as well as numbness in his left little finger.  
However, he denied having had any incapacitating spells in 
the last 12 months.

On examination, the range of motion of the cervical spine was 
forward flexion to 25 degrees; backward extension to 40 
degrees with pain; left lateral flexion to 20 degrees with 
pain; right lateral flexion to 25 degrees; left rotation to 
20 degrees and right rotation to 25 degrees with pain.  There 
was no cervical spine tenderness or weakness but he had 
paraspinus muscle spasm.  The examiner stated that with 
repetition the veteran had no additional loss of motion due 
to pain, fatigue, weakness, or incoordination.  Reflexes were 
1+ in the biceps and triceps.  The examiner stated that 
examination of the spine was quite painful on motion for the 
veteran.  The adverse neurological manifestations were 
limited to objective evidence of numbness in left little 
finger and on sensory testing.  

On evaluation in May 2007 by a private physician, the veteran 
complained of joint pain as well as weakness and 
paresthesias.  On neurological examination, he had decreased 
pin and temperature sensation on the left.  The assessments 
included chronic neck pain and cervical radiculopathy on the 
left.  The physician expressed the opinion that the veteran 
had mild sensory changes due to paresthesias which were 
caused, at least in part, by his cervical spine disability.

Analysis 

The veteran's current claim for increase was received at the 
RO in December 2005, and cervical spine degenerative disc 
disease is currently rated 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5243. 




Under the General Rating Formula for Diseases and Injuries of 
the Spine, the criterion for the next higher rating, 30 
percent, based on orthopedic manifestations, is either 
forward flexion of the cervical spine to 15 degrees or less 
or favorable ankylosis of the cervical spine.  

Based on the electromyography in May 2005 that showed 
cervical radiculopathy at C8-T1 on the left and bilateral 
distal median neuropathy, the appropriate neurological 
diagnostic code is Diagnostic Code 8515, which provides a 10 
percent rating for mild incomplete paralysis of the median 
nerve and either a 20 percent or 30 percent rating, depending 
on involvement of the major or minor extremity, for moderate 
incomplete paralysis.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the criteria for the next 
higher rating, 40 percent rating, are incapacitating episodes 
of intervertebral disc syndrome having a total duration of at 
least 4 weeks during the past 12 months.  

In the absence of evidence of either limitation of motion of 
the cervical spine to 15 degrees or less or of favorable 
ankylosis of the cervical spine, the criterion under the 
General Rating Formula for Diseases and Injuries of the Spine 
based on orthopedic manifestations have not been met. 

In the absence of evidence of incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 4 weeks during the past 12 months, the criteria under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes have not been met. 

For the above reasons, the preponderance of the evidence is 
against a claim for a rating higher than 20 percent for 
cervical spine degenerative disc disease based on either 
orthopedic manifestations or on incapacitating episodes, and 
the benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b). 





As for neurological abnormality, electromyography revealed 
involvement of the median neuropathy manifested by numbness 
the left little finger and mild sensory changes due to 
paresthesias, which equates to mild incomplete paralysis of 
the median nerve and warrants a separate 10 percent rating 
under DC 8515, but moderate incomplete paralysis is not 
shown. 


ORDER

A rating higher than 20 percent for cervical spine 
degenerative disc disease based on either orthopedic 
manifestations or on incapacitating episodes is denied. 

A separate 10 percent rating for neurological abnormality is 
granted subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


